REINHARD, Judge.
Movant appeals from the denial, following an evidentiary hearing, of her Rule 27.26 motion to vacate and set aside her conviction for second degree murder and her sentence of twenty years imprisonment. She had been tried by a jury, and her sentence was affirmed by us in State v. Williams, 575 S.W.2d 838 (Mo.App.1978). *783Movant contends that the court’s findings of fact and conclusions of law were erroneous because they did not address all the issues raised by her 27.26 motion and because they were not supported by the evidence. We do not agree.
We have examined the record and find that the judgment of the trial court is based upon findings of fact which are not clearly erroneous. No error of law appears and an extended opinion would have no preceden-tial value.
The judgment is affirmed in compliance with Rule 84.16(b).
DOWD, P. J., and CRIST, J., concur.